         CASE 0:17-md-02795-MJD-KMM Doc. 452 Filed 08/29/19 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



  IN RE: CENTURYLINK SALES                         MDL No. 17-2795
  PRACTICES AND SECURITIES
  LITIGATION                                       ORDER FOR A STAY OF THE
                                                   CONSOLIDATED DERIVATIVE
  This document relates to:                        ACTION
  18-cv-2460, 18-cv-2833, 18-cv-2834,
  18-cv-2835, 19-cv-263, 19-cv-284



         WHEREAS, on April 23, 2019 [Docket No. 400], the Court appointed Bragar Eagel &

Squire, P.C. as Lead Counsel in the Consolidated Derivative Action and appointed Tim Ault as

Lead Plaintiff in the Consolidated Derivative Action;

         WHEREAS, on April 23, 2019 [Docket No. 400], the Court ordered that Lead Counsel

and defense counsel shall meet and confer and shall submit a proposed draft case management

order for the Consolidated Derivative Action within four weeks from the date of April 23, 2019

Order;

         WHEREAS, on May 21, 2019, the parties filed a Proposed Joint Case Management Order

[Docket No. 403];

         WHEREAS on May 30, 2019, the Court issued a Case Management Order, with a

proposed case schedule pursuant to which Plaintiffs planned to file an amended complaint on

July 19, 2019, and briefing on any motion to dismiss would conclude by November 20, 2019

[Docket No. 405];

         WHEREAS, on July 24, 2019 [Docket No. 419], the Court so ordered a stay in the

Consolidated Derivative Action until the Court rendered a decision on the Motion to Dismiss the

related securities class action, MDL No. 17- 2795 (MJD/KMM) (the “Securities Action”);
        CASE 0:17-md-02795-MJD-KMM Doc. 452 Filed 08/29/19 Page 2 of 5




       WHEREAS, on July 30, 2019, the Court issued a decision denying Defendants’ Motion

to Dismiss the Securities Action [Docket No. 420];

       WHEREAS, as of the date of this filing, the parties in the related consumer class action,

MDL No. 17-2795 (MJD/KMM) (the “Consumer Action”), continue to engage in confirmatory

discovery pursuant to a settlement in principle that was previously reached [see Docket No. 418];

       WHEREAS, the parties have met and conferred and jointly determined that, while final

resolutions of the Consumer Action and the Securities Action are both pending, a stay of the

above-referenced Consolidated Derivative Action is in the best interests of CenturyLink and its

shareholders;

       WHEREAS, that stipulation is not a waiver of any of the parties’ rights, remedies, claims,

objections or defenses, and Defendants specifically reserve all applicable defenses and

objections, including but not limited to any objection to personal jurisdiction or venue.

       In accordance with the parties’ stipulation [Docket No. 448], IT IS HEREBY

ORDERED:

       1.       Stay: The above-referenced Consolidated Derivative Action shall be stayed until

the earlier of June 30, 2020, or until the Court renders a final judgment, or a final settlement is

reached, in the Securities Action, unless otherwise determined by the Court upon motion of either

party in accordance with Paragraph 7 below. Within two weeks of June 30, 2020 (or such other

earlier date as provided herein), the parties will meet and confer and file an agreed-upon revised

Case Management Schedule. In the event that discovery in the Securities Action is continuing

when the parties next meet and confer regarding a Case Management Schedule, the parties will

submit a revised Case Management Schedule pursuant to and consistent with the provisions of this

Proposed Joint Order.



                                                 2
        CASE 0:17-md-02795-MJD-KMM Doc. 452 Filed 08/29/19 Page 3 of 5




       2.      Discovery: Defendants agree to share with Lead Counsel for the Derivative

Plaintiffs the Consumer Action plaintiffs’ written discovery requests made during confirmatory

discovery and CenturyLink’s corresponding responses and objections. Lead Counsel for the

Derivative Plaintiffs will identify the consumer plaintiffs’ discovery requests from confirmatory

discovery that they deem relevant to the Consolidated Derivative Action. The parties agree to

meet and confer in good faith to identify: (a) documents responsive to the relevant consumer class

plaintiffs’ document requests from confirmatory discovery that CenturyLink will agree to produce

to the Derivative Plaintiffs, and (b) a set of conditions upon which CenturyLink will produce those

documents to the Derivative Plaintiffs. To the extent necessary, the parties also agree to negotiate

in good faith a confidentiality agreement and protective order prior to the production of any

documents. In the event the settlement is not approved, the Derivative Plaintiffs reserve the right

to seek all discovery exchanged, including discovery requests, responses and objections,

documents produced, correspondence, and discovery responses exchanged or provided by either

the Consumer Plaintiffs or CenturyLink, and Defendants reserve all rights to oppose such

discovery requests by the Derivative Plaintiffs on any and all applicable grounds, including but

not limited to irrelevance and undue burden.

       3.      The parties further agree that while the Consolidated Derivative Action is stayed,

Defendants shall provide to Lead Counsel for the Derivative Plaintiffs any documents or responses

to discovery requests in the Securities Action as soon as practicable. Lead Counsel shall be entitled

to use in this Consolidated Derivative Action any such documents and discovery responses

produced to Lead Counsel. Lead Counsel acknowledges that the Derivative Plaintiffs’ right to

receive the documents, discovery responses, and information described above is contingent upon




                                                 3
        CASE 0:17-md-02795-MJD-KMM Doc. 452 Filed 08/29/19 Page 4 of 5




the Derivative Plaintiffs’ agreement to be bound by any confidentiality agreement or protective

order governing such documents and responses.

       4.      Defendants further agree to provide Lead Counsel for the Derivative Plaintiffs with

notice of any depositions scheduled in either the Consumer Action or the Securities Action.

Defendants agree not to oppose Lead Counsel’s request to attend the deposition. Lead Counsel,

however, agrees not to ask questions at the deposition. Lead Counsel’s attendance at any

deposition is without prejudice to the Derivative Plaintiffs’ right to notice and depose any witness

once the stay is lifted. Nothing herein shall prejudice Defendants’ ability to oppose deposition

notices by the Derivative Plaintiffs on the grounds that they would be duplicative of discovery

previously taken and as such unduly burdensome, and to seek relief from the Court accordingly,

and nothing herein shall prejudice the Derivative Plaintiffs’ right to oppose any such requested

relief on the grounds they were not allowed to ask questions.

       5.      The Derivative Plaintiffs acknowledge that while the Consolidated Derivative

Action is stayed, the Derivative Plaintiffs will not be entitled to serve any discovery requests upon

Defendants.

       6.      Mediation: The parties also agree that while the Consolidated Derivative Action

is stayed, in the event that any mediation and/or formal settlement meeting(s) take place in regard

to the Securities Action, Defendants will provide reasonable advance notice of, and allow Lead

Counsel for the Derivative Plaintiffs to participate in, the mediation and/or formal settlement

meeting(s), subject to agreement of all other participants in such mediation.

       7.      Motion to Stay: Nothing herein will foreclose or limit Defendants’ ability to move

to stay the Consolidated Derivative Action in its entirety if/when they deem appropriate, nor will




                                                 4
       CASE 0:17-md-02795-MJD-KMM Doc. 452 Filed 08/29/19 Page 5 of 5




anything foreclose or limit the Derivative Plaintiffs’ ability to oppose such a motion to stay. Any

party may move to lift the stay before it expires on its own terms, upon a showing of good cause.




Dated: August 28, 2019                       s/ Michael J. Davis
                                             Michael J. Davis
                                             United States District Court




                                                5
